                                                  STATE OF NEW YORK
                                            OFFICE OF THE ATTORNEY GENERAL

   LETITIA JAMES                                                                                  DIVISION OF REGIONAL OFFICES
  ATTORNEY GENERAL                                                                                    SUFFOLK REGIONAL OFFICE



                                                                                      July 23, 2021


Hon. Denis R. Hurley
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

       Re:     New York State Telecommunications Ass’n, Inc., et al. v. James
               Docket No.: 21-CV-02389 (DRH) (AKT)__________________

Dear Judge Hurley,

       This is to advise the Court that the parties have agreed to a Stipulated Final Judgment in the above-
referenced matter, a copy of which is attached hereto, and respectfully request that Your Honor so-order the same.

       Thank you for your consideration of this request.

                                                            Respectfully,

                                                            /s/ Patricia M. Hingerton

                                                            Patricia M. Hingerton
                                                            Assistant Attorney General




                     300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 ● PHONE (631) 231-2424 ● WWW.AG.NY.GOV
